Back to 10-K
 
Exhibit 10.36a


AHCA CONTRACT NO. FA972


MINOR MODIFICATION NO. 1




WELLCARE OF FLORIDA, INC.
D/B/A HEALTHEASE
8735 Henderson Road
Renaissance 2
Tampa, Florida 33634


AHCA Contract No. FA972, as entered into on the 1st day of September 2012, is
hereby revised as follows:


1.
Standard Contract, Section III, Item B., Contract Managers, sub-item 2, is
hereby amended to revise the Vendor’s Contract Manager’s information as follows:



Hector Feliciano
WellCare of Florida, Inc.
d/b/a HealthEase
8735 Henderson Road
Renaissance 2
Tampa, FL 33634
(813) 206-3475


All other terms and conditions of the Contract shall remain unchanged.


WELLCARE OF FLORIDA, INC.
D/B/A HEALTHEASE
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 /s/ Hector Feliciano
 
/s/ [illegible]
Contract Manager
 
Contract Manager
 
 
 
DATE: 11/5/2012
 
DATE:  11/19/12
 
 
 
/s/ Christina Cooper 11/6/2012
 
APPROVED
 
 
 
 
 
/s/ Melanie Brown-Woofer
 
 
Melanie Brown-Woofer
 
 
Bureau Chief of Health Systems Development
 
 
 
 
 
Date:     11/ 19 /12    
 
 
 








AHCA Contract No. FA972, Minor Modification No. 1, Page 1 of 1